DETAILED ACTION
This office action is responsive to the amendment filed 8/19/2021. As directed, claims 1, 10, 17, and 22-24 have been amended, claims 2, 4, 7-9, 11-16, and 18 have been canceled an no claims have been added.  Thus, claims 1, 3,5, 6, 17, and 19-24 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 -24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22, “independently adjustable as compared to..” is unclear.  It is unclear what is being compared or contrasted.  If Applicant intends the binding strap to be adjustable relative to another strap, Examiner suggests --relative to-- language.

Claim 24 is rejected for their dependency on a rejected claim.

Claim Rejections - 35 USC § 103







In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 17, and 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy (5,290,307) in view of Tigges (3,605,731) ,  Conti (8,795,214), and Sidhu (2015/0011921).
Regarding claims 1 and 5, Choy discloses a back brace (10) able to provide self-myofascial release (col. 1 lines 30-55 disclose providing continuous pressure to specific tissue and muscle locations near the spine over an extended period of time and thereby is able to provide myofascial release) comprising: a lower torso-circumscribing band (12) adapted to circumscribe a wearer’s lower back area (fig. 3 shows use around the lower back) and having a 
Choy discloses a torso band (12) but does not specifically disclose the band circumscribing the wearer’s sacrum with the center panel overlaying the sacrum.  However, Tigges teaches in fig. 2, the band (10) circumscribing the sacrum and the center panel (24) 
Choy discloses that the center panel can be formed of fabric with a small amount of stretch (col. 2 lines 50-60) but does not specifically disclose the center panel, said left lateral extension strap, and said right lateral extension strap are formed from a semi-elastic material comprising neoprene. However, Conti teaches the center panel (24), said left lateral extension strap (14), and said right lateral extension strap (16) are formed from a semi-elastic material comprising neoprene (col.3 lines 60-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of Choy to be formed of neoprene as taught by Conti to provide the advantage of flexibility and shape retaining materials for enhanced durability and conformity as taught by Conti in col. 4 lines 1-2.
Choy discloses the impingement body (64) has a shape of a small hemispherical surface (as shown in fig. 4, element 64 is a small hemisphere) but does not specifically disclose the second impingement body has a hemispherical surface larger than the first.  However, Sidhu teaches small and large nodules ([0034] lines 1-10 disclose one or more nodules can vary in size; the bigger size as large size).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include small and large shapes including hemispherical shapes as taught by Sidhu to provide the advantage of enhanced adaptability and variation in surface to meet an individual’s comfort, preference, and need.  

Regarding claims 17 and 24, The modified Choy discloses the nodules can be spherical/hemispherical, rectangular, and be in one or more sizes ({0034] lines 1-10, [0035] lines 1-10 of Sidhu) but does not specifically disclose the 2" impingement body is a large hemispherical surface, the third impingement body is a small rectangular monolith, and the fourth impingement body is a large rectangular monolith. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of the modified Choy to include the small and large shapes including hemispherical and rectangular monolith shapes together to provide the advantage of enhanced inclusion and appeal for more users to meet more user’s comfort, preference, and need. In addition, it has been held that where the general conditions of a claim are known it is not inventive to determine optimum or workable ranges by routine experimentation.
Regarding claim 21, Choy discloses in the center panel (14)  is attached to the left lateral extension strap (20) by a first seam (fig. 1 shows seams between the strap and panel), wherein the center panel (14)  is attached to the right lateral extension strap (22) by a second seam, and wherein the nozzle attachment surface (plush pile) extends from the first seam to the second seam(as shown in fig.2, the nodule attachment areas is confined between left and right stitches).
Regarding claims 22 and 23, Choy discloses a back brace (10) able to provide self-myofascial release (col. 1 lines 30-55 disclose providing continuous pressure to specific tissue and muscle locations near the spine over an extended period of time and thereby is able to provide myofascial release) comprising: a lower torso-circumscribing band (12) adapted to circumscribe a wearer’s lower back area (fig. 3 shows use around the lower back) and having a 
Choy discloses the impingement body (64) has a shape of a small hemispherical surface (as shown in fig. 4, element 64 is a small hemisphere) but does not specifically disclose the second impingement body has a hemispherical surface larger than the first.  However, Sidhu teaches small and large nodules ([0034] lines 1-10 disclose one or more nodules can vary in size; the bigger size as large size).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include small and large shapes including hemispherical shapes as taught by Sidhu to provide the advantage of enhanced adaptability and variation in surface to meet an individual’s comfort, preference, and need.  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti and Sidhu, as applied to claim 1 above, and further in view of Dudkiewicz et al. (2015/0342774).
Regarding claim 6, the modified Choy substantially teaches the claimed invention except for  said left lateral extension strap forming having a first curvilinear concave profile recess at a lower periphery; and said right lateral extension strap forming having a second curvilinear concave profile recess at a lower periphery; wherein said first curvilinear concave profile recess and said second curvilinear concave profile recess are adapted to allows allow said center panel to be positioned lower upon a user’s the wearer’s sacral region while minimizing impingement of motion on the wearer’s hips.  However, Dudkiewicz teaches (see figs. 6, 7, 25a, and 27) that left and right straps include curvilinear concave profile recesses at a lower periphery (as shown the side straps have concave recesses) adapted to allows allow said center panel (central portion) to be positioned lower upon the wearer’s sacral region while minimizing impingement of motion on the wearer’s hips (as shown in figs. 26 and 27, the sacral region can extend lower on the hips and does not impede the wearer hips). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the band of the modified Choy to include concave recesses as taught by Dudkiewicz to provide the advantage of enhanced comfort and ease of use.

Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges , Conti, and Sidhu, as applied to claims 1 and 17 above, and further in view of Brodsky.

Regarding claim 19, Choy substantially teaches the claimed invention except for the impingement body is formed of open cell foam.  However, Brodsky teaches foam and sponge ([0030] lines 1-10).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the nodules of Choy to include foam as taught by Brodsky to provide the advantage of enhanced comfort for extended periods of use as disclosed by Brodsky in [0030] lines 1-10.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choy in view of Tigges and Conti and Sidhu, as applied to claim 1 above, and further in view of Brodsky (2018/0028396).
Regarding claim 20, Choy discloses method to alleviate back pain (abstract lines 1-5) said method comprising:  positioning a system of placeable and removable pressure nodules (array 64) onto an inside surface of said back support therapy belt (12), said positioning selected from locations adapted to target generalized trigger point therapy muscle locations (col. 1 lines 45-60); circumscribing a torso of a user with said back support therapy brace (fig. 3 shows the brace circumscribed);  tightening said back support therapy brace to engage the nodules into points to relive pain (col. 4lines 10-20).
.

Response to Arguments
















Applicant's arguments filed  11/18/2021 have been fully considered but they are not persuasive.
Applicant argues on page 10 1st through last paragraph that Choy does not teach different sizes and different sizes would not be effective for acupressure.  However, Examiner notes that Sidhu teaches small and large nodules ([0034] lines 1-10 disclose one or more nodules can vary in size; the bigger size as large size).   In addition, providing small and large shapes including hemispherical shapes as taught by Sidhu provides the advantage of enhanced adaptability and variation in surface to meet an individual’s comfort, preference, and need such as when a user’s back has a more pronounced curve.


nd  paragraph through page 12 1st paragraph that Choy does not teach a secondary tightening structure as claimed.   Examiner respectfully disagrees.   Choy teaches the upper binding strap (36, 40) is independently adjustable as compared to the left and right lateral straps and a lower binding strap (38, 42)  (col. 3 lines 1-5 disclose elastic straps 36, 40 which are thereby independently adjustable due to the elasticity being able to stretch relative to other straps)  to increase binding pressure about the wearer’s body (col. 3 lines 1-20) and wherein the back brace further includes the lower binding strap (38, 42) connected to a midpoint (between ends) of the center panel (14) and having a left strap element (left seam adjacent end 52) connected to the left lateral extension strap (20) and a right strap element (right seam near end 54) connected to the right lateral extension strap (22), wherein the lower binding strap (38, 42) is s independently adjustable as compared to the left and right lateral straps and a upper binding strap   (col. 3 lines 1-5 disclose elastic straps 36, 40 which are thereby independently adjustable due to the elasticity being able to stretch relative to other straps) adjustable to increase binding pressure about the wearer’s body (col. 3 lines 1-20).  Thus, Choy teaches these limitations as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LaToya M Louis/            Primary Examiner, Art Unit 3785